FILED:  September 30, 2004
IN THE SUPREME COURT OF THE STATE OF OREGON
JOSEPH GALL,
Appellant,
and
DARLENE M. GALL,
Plaintiff,
v.
DEPARTMENT OF REVENUE,
Respondent,
and
YAMHILL COUNTY ASSESSOR,
Respondent.
(OTC 4639; SC S51473)
En Banc
On appeal from the Oregon Tax Court.*
Henry C. Breithaupt, Judge.
Submitted on the record September 1, 2004.
Joseph Gall, appellant pro se, filed the brief for himself.
Douglas M. Adair, Assistant Attorney General, Salem, and
Rick Sanai, Yamhill County Assistant Counsel, McMinnville, filed
the brief for respondents.  With them on the brief was Hardy
Myers, Attorney General.
GILLETTE, J.
The judgment of the Oregon Tax Court is affirmed.
*17 OTR ___ (March 16, 2004).
GILLETTE, J.
This ad valorem tax case is before us on appeal from a
judgment of the Oregon Tax Court, ORS 305.445, entered after
taxpayers had appealed to the Regular Division of that court from
a decision of a magistrate.  At issue, so far as we are able to
determine it, (1)
 is the correct real market value (RMV) for
2002-03 ad valorem tax purposes of a manufactured structure that
is located in Yamhill County and that taxpayers own.  The Tax
Court found that the RMV of the structure was $43,000 and entered
judgment accordingly.  Gall v. Dept. of Rev., 17 OTR ___ (March
16, 2004).  Taxpayers (2)
 appealed to this court.  We affirm.
Taxpayers purchased the manufactured structure in
November 2001 for $43,000.  The structure is located in a mobile
home park in Yamhill County; taxpayers do not own the mobile home
park. (3)
  Taxpayers' property tax bill for the 2002-03 tax
year assessed the structure's RMV at a figure ($59,281)
significantly higher than the $43,000 that they recently had paid
for the structure.  Taxpayers appealed that assessment to the
Yamhill County Board of Property Tax Appeals (BOPTA),
specifically asserting that the correct figure should be $43,000. 
Taxpayers also argued that the maximum assessed value (MAV) of
the structure, set at $55,036 in the tax statement, should be
reduced.  BOPTA agreed to reduce the RMV to $43,000, but declined
to reduce the MAV.  
Taxpayers then appealed to the Magistrate Division of
the Tax Court, asserting that the true RMV for the structure
should be less than $43,000.  Taxpayers also asserted that the
court should reduce the MAV of the structure to its RMV.  The
magistrate ruled against them on both points.  
Taxpayers then appealed to the Regular Division of the
Tax Court and, in that court, added a new argument:  Taxpayers
contended that, pursuant to ORS 308.905 (the provisions of which
are set out below, ___ Or at ___ (slip op at 4), the total taxes
that Yamhill County could assess against the structure were $5. 
The Tax Court rejected taxpayers' arguments respecting the MAV of
the structure on summary judgment.  After a trial, the Tax Court
held that taxpayers had failed to carry their burden of proving
that the structure's RMV was less than $43,000.  Finally, the Tax
Court ruled that taxpayers' theory under ORS 308.905 had no
objectively reasonable basis, awarded damages of $300 to the
Department of Revenue, (4)
 and awarded Yamhill County its
reasonable attorney fees (5)
 for resisting taxpayers' argument. 
The present appeal followed.
Before this court, taxpayers argue, first, that the Tax
Court erred in "assigning valuation as the basis for judgment in
Yamhill County."  We understand that argument to be that,
whatever the normal measures for valuing property for ad valorem
taxes may be, the valuation of taxpayers' structure in this case
was controlled either by ORS 308.905 or by some other special
statute.
Manufactured structures such as the one involved in
this case "are subject to assessment and taxation under the ad
valorem tax laws of this state."  ORS 820.500(9).  Even more
specifically, a manufactured structure that is owned "separately
and apart" from the land on which it is situated "shall be
assessed and taxed as personal property."  ORS 308.875.  
Against the foregoing general law background concerning
taxation of structures like taxpayers', the 1989 Legislative
Assembly enacted Oregon Laws 1989, chapter 919, section 3, which
is codified as ORS 308.905 and provides, in part:

"(1) A special assessment is levied upon each
manufactured structure that is assessed for ad valorem
property tax purposes as personal property.  The amount
of the assessment is $5.[ (6)]
"(2) The county assessor shall determine and list
the manufactured structures in the county that are
assessed for the current assessment year as personal
property.  Upon making a determination and list, the
county assessor shall cause the special assessment
levied under subsection (1) of this section to be
entered on the general assessment and tax roll prepared
for the current assessment year as a charge against
each manufactured structure so listed.  Upon entry, the
special assessment shall become a lien, be assessed and
be collected in the same manner and with the same
interest, penalty and cost charges as apply to ad
valorem property taxes in this state.
"(3) Any amounts of special assessment collected
pursuant to subsection (2) of this section shall be
deposited in the county treasury, shall be paid over by
the county treasurer to the State Treasury and shall be
credited to the Mobile Home Parks Purchase Account to
be used exclusively for the purposes described in ORS
456.581 [pertaining to a state program designed to
permit residents of mobile home and manufactured
dwelling parks to form nonprofit organizations to
purchase the parks]."
That statute demonstrates that there is no merit to
taxpayers' assertion that ORS 308.905 has replaced, and is a
complete substitute for, the previously existing method of ad
valorem taxation of mobile structures.  Instead, the statute
labels the five dollars in question as a "special assessment,"
and dedicates the money collected under it to a particular
statewide program that a state agency controls.  Moreover, the
statute describes the list of structures subject to the special
assessment as "the manufactured structures that are assessed for
the current assessment year as personal property."  (Emphasis
added.)  The emphasized part of that sentence, especially the
phrase "are assessed," makes it clear that the structures subject
to the special assessment also are subject to the usual ad
valorem process.  There is no hint in any wording of the statute
that, in paying the $5 special assessment, taxpayers are relieved
of the duty, still found in other statutes such as ORS 308.875
and ORS 820.500(9), to pay ad valorem taxes on their personal
property.  Taxpayers' contrary reading of ORS 308.905 is
unsupportable.  The Tax Court did not err in so holding.
Taxpayers' next argument is that the Tax Court erred in
awarding damages against them to the Department of Revenue,
asserting that such an award is "the equivalent of saying that
[taxpayers] had no right to appeal."  (Taxpayers' emphasis.) 
That is incorrect.  Taxpayers had every right to appeal. 
However, they did not have the right to make frivolous arguments
on appeal.  Taxpayers assert that the award of damages is a
"complete emasculation" of Article I of the Oregon Constitution,
that is, Oregon's Bill of Rights.  In so asserting, however,
taxpayers overlook the fact that Article I does not authorize
them to file any appeal at all, much less a frivolous one.  The
Tax Court did not abuse its discretion, and therefore did not
err, in assessing damages against taxpayers for advancing a
frivolous claim.
Finally, taxpayers argue that the award of reasonable
attorney fees to Yamhill County encourages the county and its
officers to "ignore the law."  However, as we elsewhere have
shown, the county has followed the law.  The Tax Court did not
abuse its discretion, and therefore did not err, in awarding 
reasonable attorney fees to Yamhill County. (7)

The judgment of the Oregon Tax Court is affirmed.


1. Taxpayers arguments before the magistrate, the Tax
Court judge, and this court have not always been completely
clear.  They have proceeded pro se throughout this case, in spite
of being urged to obtain competent counsel.
Return to previous location.



2. Technically speaking, only taxpayer Joseph Gall signed
the appeal from the judgment of the Oregon Tax Court to this
court.  However, taxpayer's wife, Darlene M. Gall, was a co-plaintiff from the beginning of this case, and the case as argued
would affect both taxpayers equally.  We therefore refer to
"taxpayers" throughout.
Return to previous location.



3. Because taxpayers do not own the land on which the
structure is situated, the structure is assessed and taxed as
personal property.  ORS 308.875.
Return to previous location.



4. ORS 305.437(1) authorizes the Tax Court to assess such
"damages" up to the amount of $5,000 against a taxpayer for
taking a position in a proceeding before that court that is
"frivolous or groundless."  Subsection (2) provides that a
taxpayer's position is "frivolous" "if there was no objectively
reasonable basis for asserting the position."
Return to previous location.



5. ORS 20.105 authorizes courts, including the Tax Court,
to award reasonable attorney fees to a party against whom "a
claim * * * is asserted, if that party is a prevailing party in
the proceeding * * *, upon a finding by the court that * * *
there was no objectively reasonable basis for asserting the
claim."
Return to previous location.



6. Taxpayers have sometimes identified the amount
assessable under ORS 308.905 as "$6," but the correct amount
under the statute is $5.  
Return to previous location.



7. Although the issues do not appear to have been argued
to this court, we note (on the chance that the taxpayers did
intend to argue them) that (1) ample evidence in the record
supported the Tax Court's determination that the RMV for
plaintiff's property was $43,000; and (2) taxpayers' contention
that the MAV on the property must be reduced to the RMV for the
property was wrong.
Return to previous location.